Citation Nr: 0014794	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the income of the veteran's children is excessive for 
the payment of Department of Veterans Affairs (VA) improved 
death pension benefits.


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to January 
1954 and from March 1956 to May 1959.  The veteran died in 
October 1995.  The claimant is the custodian of the veteran's 
minor children, T. and N.

This case comes from a January 1996 decision by the St. 
Louis, Missouri VA Regional Office (RO).  It appears that the 
original claims file was misplaced and thus, the appellate 
record is comprised of a rebuilt folder beginning in 1996.  
The claimant appeared before a Member of the Board at a 
hearing at the RO in January 1999.  In July 1999, the Board 
remanded the case for further development.  The case has now 
been returned to the Board.


FINDINGS OF FACT

1.  The veteran died in October 1995.

2.  In 1995, the claimant submitted an application for VA 
death pension benefits as custodian for T., born in April 
1988. and N., born in December 1989, children of the deceased 
veteran.

3.  The claimant is not the veteran's widow and has not filed 
a claim for death pension.

4.  The children's countable income consists of Social 
Security Administration (SSA) benefits paid from 1995 to 1999 
ranging from $4,304 to $10,632.

5.  The countable annual income of the deceased veteran's 
children exceeded the applicable income limit for two 
children for the purposes of VA improved death pension 
benefits for 1995 to 1999.


CONCLUSION OF LAW

Payment of improved death pension to the claimant as 
custodian for the veteran's minor children is not warranted 
since the children's countable annualized income exceeded the 
applicable maximum annual pension rate from 1995 to 1999.  38 
U.S.C.A. §§ 1542, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.3, 3.24, 3.272, 3.273 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in October 1995.  In 1995, the claimant 
submitted a claim for VA death pension benefits as custodian 
for the two surviving children of the veteran, T. and N.  
Statements of record indicate that the child, T., was born in 
April 1988 and the child, N., was born in December 1989 and 
that they were beneficiaries of the deceased veteran's Social 
Security benefits.  Evidence of record indicated that each 
child received monthly payments from SSA.  In September 1999 
statements, SSA verified that child, T., received annual 
income in the amount of $2152 in 1995, $5064 in 1996, $5208 
in 1997, $5316 in 1998, and as of September 1999, $4041 for 
1999.  SSA also verified that child, N., received annual 
income in the amount of $2152 in 1995, $5319 in 1996, $5208 
in 1997, $5316 in 1998, and as of September 1999, $4041 for 
1999.  The claimant did not report any medical expenses or 
school expenses for the children.

By letter dated in September 1998, the RO informed the 
claimant that the countable annual income of each surviving 
child for the period commencing 1998 from the Social Security 
Administration was $5,316, which exceeded the applicable VA 
income limitation of $1,476 per child for the purposes of 
improved VA death pension benefits.  It was also noted that 
due to the claimant's receipt of a separate VA pension, the 
family's combined income was $16,440 annually.

In a January 1999 hearing, the claimant testified that she 
received VA pension from her deceased husband who was not the 
same deceased veteran who was the father of the children.  
She stated that her VA income should not be counted in 
determining the entitlement of the surviving children of the 
veteran. 

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the Department of Veterans Affairs 
to a child as a result of the veteran's nonservice-connected 
death.  Basic entitlement exists if, among other 
requirements, the child meets the net worth requirements set 
forth in VA regulations and has an annual income not in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23 and 3.24.  38 C.F.R. §§ 3.23 
and 3.24 (1999).  In determining annual income, all payments 
of any kind or from any source shall be counted as income 
during the 12-month annualization period in which received 
unless specifically excluded under 38 C.F.R. § 3.272.  38 
C.F.R. § 3.271 (1999).  

Pension shall be paid to a child at the annual rate specified 
in 38 U.S.C.A. § 1542, as increased from time to time under 
38 U.S.C.A. § 5312, reduced by the amount of the child's 
countable annual income. 38 C.F.R. § 3.24(b) (1999).  
Children in the custody of a surviving spouse who has basic 
eligibility to receive improved pension do not have separate 
entitlement. 38 C.F.R. § 3.24(a) (1999).  If the child is in 
the custody of a person legally responsible for the child's 
support, payment shall be at an annual rate equal to the 
difference between the rate for a surviving spouse and one 
child under § 3.23(a)(5), and the sum of the annual income of 
such child and the annual income of such person or, the 
maximum annual pension rate under paragraph (b) of this 
section, whichever is less.  38 C.F.R. § 3.24(c)(1) (1999).

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations. 38 C.F.R. § 3.21.  Effective on December 1, 
1994, the maximum annual rate of improved death pension 
payable on behalf of a child of the veteran not in the 
custody of the surviving spouse was $1,368.  The maximum 
annual rate was subsequently raised to $1,404 from December 
1, 1995, to $1,445 from December 1, 1996, to $1,476 from 
December 1, 1997, to $1,496 from December 1, 1998.  38 C.F.R. 
§§ 3.23, 3.24.

Under these regulations, therefore, no death pension may be 
paid to or on behalf of a child with basic entitlement if the 
income of that child exceeds the applicable income 
limitations.  In the present case, the amount of Social 
Security benefits, ranging from $4,304 to $10,632 received by 
the claimant on behalf of the children, T. and N., exceeds 
the maximum annual income rates in effect during the period 
since the filing of the claim.  No expenses which might be 
regarded as exclusions from income under 38 C.F.R. § 3.272 
and thus reduce the child's countable income for pension 
purposes have been reported.  The Board notes that children's 
countable annual income was calculated on the basis of each 
child's Social Security income and did not include the 
claimant's VA income.

While the Board can certainly empathize with any financial 
difficulty the surviving children may experience, such a 
matter would not provide a basis for an allowance of the 
benefit sought on appeal.  Accordingly, as the record does 
not disclose any dispute as to the facts by which the appeal 
is to be decided in the present case, entitlement to VA 
improved death pension benefits is precluded by law and the 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER


As the children's countable annual income is excessive for 
payment of VA improved death pension, the appeal is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

